Brailsford, Justice:
Plaintiff appeals from summary judgment for defendant in an action for fraud and deceit in the sale of automobile tires. Judgment was awarded on theory that deposition of plaintiff and of one of defendant’s employees showed that there was no fraud and that plaintiff had not suffered any damage. We disagree. Plaintiff deposed that the tires were advertised by defendant’s local store as guaranteed for 40,000' mile radials, and that they were so represented to him by the salesman with whom he dealt. This, they were not. In fact, the defendant did not begin to market guaranteed 40,000 mile radials until some eight months later. These tires carried only a warranty against defects and road hazards which at the time of sale was applicable to all grades of Goodrich tires. Whether the misrepresentation was fraudulently made is for determination by a trial jury.
Obviously the tires were of less value than they would have been if guaranteed by defendant for 40,-000 miles, and, under the applicable benefit of the bargain rule, the difference in value is the measure of plaintiff’s damages. Aaron v. Hampton Motors, Inc., 240 S. C. 26, 124 S. E. (2d) 585 (1962).
Reversed.
Moss, C. J., and Lewis, Bussey and Littlejohn, JJ., concur.